           Case 3:15-cr-07170-H Document 54 Filed 09/15/20 PageID.158 Page 1 of 2
 >


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                V.                                     (For Offenses Committed On or After November I, 1987)

                    FREDDIE LOPEZ (I)                                     Case Number:        15CR7170-H

                                                                       Danielle Rachel Iredale
                                                                       Defendant's Attorney
RegistrationNumber: 39817-198

•-
TIIE DEFENDANT:
12'.l admitted guilt to violation of allegation(s) No.      1 and 2.

D    was found guilty in violation ofallegation(s) No.
                                                           ------------- after denial of guilty.
Accordin2ly, the court has ac\judicated that the defendant is guilty.of the following allegation(s):

Allegation Number                  Nature of Violation
           1, 2                    nv 1, Committed a federal, ·state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       September 14 2020


                                                                       HONORA      Ji MARILYN              F
                                                                       UNITED STATES DISTRICT JUDGE



                       FILED
                         SEP 1 Ii 2020


                                                                                                                      15CR7170-H
                   Case 3:15-cr-07170-H Document 54 Filed 09/15/20 PageID.159 Page 2 of 2
     p



•   AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                  FREDDIE LOPEZ {I)                                                      Judgment - Page 2 of 2
    CASE NUMBER:                15CR7170-H

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED.




         D    The court makes the following recommendations to the Bureau of Prisons:




     •        The defendant is remanded to the custody of the United States Marshal.

     •        The defendant must surrender to the United States Marshal for this district:
              •     at
                       ---------                  A.M.             on
                                                                        -------------------
              •     as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
         •    Prisons:
               •    on or before
               •    as notified by the United States Marshal.
               D    as notified by the Probation or Pretrial Services Office.

                                                             RETURN

         I have executed this judgment as follows:

               Defendant delivered on
                                        _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


         at
              ------------ ,                      with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                            By                   DEPUTY UNITED STATES MARSHAL




                                                                                                                15CR7170-H
